DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                XINXIN WANG,
                                  Appellant,

                                      v.

      RIC L. BRADSHAW, SHERIFF OF PALM BEACH COUNTY,
                          Appellee.

                                No. 4D18-756

                            [January 17, 2019]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Peter D. Blanc, Judge; L.T. Case No.
502016CA004712XXXXMB.

   F. Scott Fistel of Fistel Law Group, P.A., Fort Lauderdale, for appellant.

  Kara Berard Rockenbach and David A. Noel of Link & Rockenbach, P.A.,
West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.